NUMBER
13-11-00211-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
ORLANDO LASCANO A/K/A
ORLANDO LARSCANO,          Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 

 
                            On
appeal from the 94th District Court 
of Nueces County,
Texas.
 

 
                               MEMORANDUM
OPINION
 
     Before Chief
Justice Valdez and Justices Rodriguez and Garza 
Memorandum Opinion
Per Curiam
 
Appellant,
Orlando Lascano a/k/a Orlando Larscano, attempts to appeal his conviction for
driving while intoxicated.  The trial court has certified that this Ais a plea-bargain case, and the defendant has NO right of
appeal.@  See Tex. R. App. P. 25.2(a)(2).




On
April 12, 2011, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
On
July 7, 2011, counsel filed a letter brief with this Court.  Counsel=s response does not establish that the certification
currently on file with this Court is incorrect or that appellant otherwise has
a right to appeal.  
The
Texas Rules of Appellate Procedure provide that an appeal must be dismissed if
the trial court=s certification does not show that the
defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is DISMISSED.  Appellant’s
counsel’s motion to withdraw is GRANTED.   
 
 
PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
 
Delivered and filed the
28th day of July,
2011.